Citation Nr: 0203232	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  99-16 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen the claim for service connection for a low 
back disability.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for respiratory 
disorders, to include asthma, bronchitis, and sleep apnea, as 
a result of exposure of herbicides.

4.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
PTSD, assigning a 10 percent disability evaluation, denying 
entitlement to service connection for asbestosis and 
respiratory disorders to include as secondary to exposure to 
Agent Orange, and determined that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for a low back disability.  During the 
course of the appeal, the RO, in an October 2001 rating 
decision, increased the evaluation for PTSD to 30 percent 
effective from the date of the claim.

The veteran appeared at a hearing at the RO in August 1999 
and before a Member of the Board via a videoconference 
hearing in November 2000.  In January 2001, the Board 
remanded this case for further development. 

The issue of increased initial evaluation of PTSD is 
reflected on the first page of this decision in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of this issue as the Board has not dismissed 
any issue.  See Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  As the regulations and rating criteria have been 
provided, the Board finds no prejudice to the veteran in 
considering the issue as entitlement to higher evaluation on 
appeal from the initial grant of service connection.  

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
an increased evaluation for his PTSD to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  That regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  In June 1991, the RO denied service connection for a low 
back disability.  The veteran was notified of this decision 
and his procedural and appellate rights in July 1991, but he 
did not appeal.

2.  The additional evidence submitted since the June 1991 
decision, is new, relevant, and directly relates to the claim 
of service connection for a low back disability.

3.  The preponderance of the evidence clearly reflects that 
the veteran's current low back disability is unrelated to his 
active service.

4.  Competent medical evidence of a diagnosis of asbestosis 
is not of record.

5.  Respiratory disorders, to include bronchitis, asthma, and 
sleep apnea, were not present in service or for many years 
after service, and the veteran's current respiratory problems 
are not due to an incident in service, including exposure to 
herbicides.

6.  Competent evidence of a nexus between the veteran's 
respiratory disorders to include asthma, bronchitis, and 
sleep apnea, and his active service to include exposure to 
Agent Orange is not of record.

7.  The veteran's PTSD is manifested primarily by mildly 
depressed mood and anxious affect, survivor guilt, intrusive 
thoughts, flashbacks, nightmares and sleep disturbances, 
anger and irritability.  It is not manifested by flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; and 
disturbances of motivation and mood.


CONCLUSIONS OF LAW

1.  The June 1991 rating decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2001).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disability is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

4.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

5.  Respiratory disorders, to include asthma, bronchitis, and 
sleep apnea, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

6.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Appellants Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, such as the one in the 
present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the RO provided the 
veteran with a statement of the case in July 1999, 
supplemental statements of the case in June 2000 and October 
2001 and the Board, in its January 2001 remand, discussed the 
provisions of VCAA.  These notices and communications 
informed the veteran of the applicable laws and regulations 
and of the evidence needed to substantiate his claim.  The 
Board concludes that the discussions in the SOC, the SSOCs, 
and the Board remand adequately informed the appellant of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the appellant's service 
medical records and his VA clinical records and the veteran 
has submitted private medical records in support of his 
claim, and has not notified VA of any additional medical 
records that should be obtained.  Moreover, the veteran 
appeared at hearings and presented testimony at the RO and 
before a Member of the Board.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).   

I.  New and material

In June 1991, the RO denied service connection for a low back 
disability on the basis that there was no evidence of a 
current disability.  The veteran was notified of this 
determination and his procedural and appellate rights by a 
July 1991 letter.  The veteran did not file a notice of 
disagreement.  In November 1998, the veteran petitioned to 
reopen this claim.

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection for hearing 
loss was filed prior to August 29, 2001.  Therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

The Board observes that the RO, in its May 1999 rating 
decision, determined that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for a low back disability.  The Board is under a 
legal duty to determine if there is new and material evidence 
to reopen the claim, regardless of what the RO may have 
determined in this regard.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

Service medical records show that the veteran was seen on 
occasion for complaints and treatment of low back pain.  
Diagnoses included low back and paraspinal muscle strain.  A 
July 1970 VA examination report and VA outpatient treatment 
records dated from 1970-1979 revealed no complaints or 
findings of a low back disability.  

In November 1998, the veteran petitioned to reopen his claim 
for service connection for a low back disability.  In support 
of his claim, the veteran submitted private medical records 
from 1977 to 1978 and 1990 to 2001 showing complaints and 
treatment for low back disorders, VA medical records 
including VA examinations from 1994 to 2001 showing diagnoses 
and treatment for low back disorders to include degenerative 
disc disease of the lumbar spine, a September 1999 Social 
Security Administration (SSA) determination, and support 
statements and hearing testimony that the veteran injured his 
back in service. 

Both private and VA medical records contain diagnoses and 
treatment for chronic back disability.  The additional 
evidence includes diagnoses of degenerative disc disease and 
chronic low back syndrome.  The lack of evidence of current 
back disability was a specified basis for the previous 
denial.  The Board finds that the additional evidence is both 
new and material, and serves to reopen the claim.  38 C.F.R. 
§ 3.156(a).   
 
II.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); see 38 C.F.R. § 
3.303 (2001).   For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  
The Court has clarified that the term 'service connection' is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 
82 F. 3d 389, 392 (1996) (citations omitted).  More recently, 
the Court in addressing section 1154(b) explained that the 
provision of this section does not provide a substitute for 
medical nexus evidence, but rather serves only to reduce the 
evidentiary burden for combat veterans with respect, the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service.  Kessel v. West, 13 Vet. 
App. 9, 16-19 (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear and 
convincing" evidence).

The appellant's active duty included service in Vietnam 
during the Vietnam era.  On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103(Dec. 27, 2001).  Section 201 
of this Act amends 38 U.S.C. § 1116 to provide a presumption 
of exposure to herbicides for all veterans who served in 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  Prior to December 27, 2001, the law 
required that the veteran have a presumptive disease before 
exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3) (West 1999 & Supp. 2001).  This is clearly a 
liberalizing provision and, as such will be applied in the 
present case.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

A.  Low back disability

Background

As noted above, service medical records reflect treatment on 
occasion for complaints of low back difficulties.  During 
service, diagnoses included low back and paraspinous muscle 
strain.  X-rays of the lumbosacral spine in October 1968 were 
negative for abnormality and the veteran's May 1969 
separation examination was negative for any findings of low 
back disability.  In his initial claim for compensation 
received in June 1969, the veteran mentioned several 
disabilities that he claimed were incurred in service, but 
made no mention of any back problems.  A July 1970 VA 
examination report was negative for any spinal abnormality.  
VA outpatient treatment records dated from 1970 to 1979 
reveal that the veteran was seen on numerous occasions for 
physical maladies, with no complaints or findings of a low 
back disability.  

Private medical records from March 1977 to June 1977 show 
treatment for low back pain.  A March 1977 private medical 
record discloses that the veteran reported experiencing back 
discomfort at work after lifting heavy sacks for several 
hours which worsened when he later tried to carry a 45 lb. 
soup kettle.  Muscle spasms were noted.  An increased lumbar 
lordosis was noted and physical therapy was recommended.  The 
veteran returned to work in June 1977.  Private medical 
records from July 1977 to May 1978 show repeated complaints 
of increasing back pain, tenderness in the right paraspinal 
muscle, and spasm after working and lifting heavy boxes.  The 
impression included mid lumbar back pain with major 
functional component, fat herniation through lumbodorsal 
fascia or painful lipoma.  An April 1978 private medical 
record reveals a diagnosis of chronic low back pain in 
exacerbation.

A May 1990 CT scan of the lumbar spine revealed a slight 
thoraco-lumbar scoliosis and suggested a very small L4-5 disc 
herniation, moderate L4-5 disc space narrowing, and slight to 
moderated increased lumbosacral angulation.  

In July and October 1993 letters to the U.S. Department of 
Labor, the veteran's private physician, J. Mariotti, M.D., 
opined that the veteran's pre-existing naturally occurring 
and progressive degenerative disc disease was aggravated by 
an injury causing pain in October 1992.  In a December 1993 
private medical record, Dr. Schulze noted that the veteran 
reported multiple industrial injuries to his back, four since 
1989.  Dr. Schulze reported that he agreed with Dr. 
Mariotti's assessment that the veteran's degenerative disc 
disease was not caused by the October 1992 incident at work.  

In February 1995, another private physician, Dr. J. Francis 
advised the veteran's employer that the veteran had had 
diagnoses of acute sprain of the lumbosacral spine, 
paravertebral myofasciitis, and suspected underlying lumbar 
disc disease, progressive, since March 1991.  Dr. Francis 
refers to several tests performed from May 1989 to May 1990 
as the bases for these diagnoses.  He further indicated that 
the veteran sustained an injury on June 1990 and had not been 
able to return to work to any significant degree.  Dr. 
Francis stated that the current diagnoses were degenerative 
disc disease in the lumbosacral spinal area, persistent 
myofascial pain syndrome and paravertebral mysfasciitis, and 
suspected radiculopathy involving the lower extremities on an 
intermittent basis.  Dr. Francis opined that he veteran would 
be unable to return to work and should be given a permanent 
and total disability with reference to his job.

VA medical records from February 1996 to May 1997 disclose 
that the veteran reported chronic back pain since 1969.  

Private medical records from June to October 1997 show that 
the veteran was retired on disability for his lumbar disc 
disease and currently experienced back pain.  In an April 
1998 private medical record, the veteran reported that he 
injured his back in the Navy and had been treated for back 
pain in 1995.  The assessment was chronic low back pain.

VA medical records from June to September 1999 show 
complaints exacerbation of low back pain which he has had for 
several years.  Diagnoses included chronic low back pain and 
degenerative joint disease of the lumbar spine.  At an August 
1999 VA examination, the impression was chronic lumbar 
syndrome, degenerative disc disease and arthritic changes per 
veteran's history.  X-ray evaluation revealed moderate to 
severe degenerative disc disease and facet arthrosis at L4-5 
and L5-S1.

Private medical records received in April 2001 reveal that 
the veteran reported injuring his back in service in 1968 and 
injuring his back on several occasions since that time while 
working for the Department of the Navy and the Postal 
Service.  Diagnoses included degenerative disc disease at L4-
5 and chronic low back pain.

At an April 2001 VA examination, the veteran reiterated his 
history of back injury during service and that he had 
continued to seek medical treatment for his back over the 
years due to chronic low back pain.  The impression included 
chronic low back syndrome with injury per history, herniated 
nucleus pulposes, arthritic changes, and degenerative disc 
disease per history.  

At his hearing, the veteran testified that he injured his 
back in service and that he continued to experience back 
problems for which he sought treatment after service.

Analysis

The record reflects that the veteran has a low back disorder, 
to include degenerative disc disease of the lumbar spine.  
The veteran complained of and was treated for back pain 
during service.  However, x-rays of the spine in service 
revealed normal findings and examination at discharge in May 
1969 revealed no evidence of a back disability.  When the 
veteran initially filed for compensation in 1969, he made no 
mention of back pathology.  Moreover, VA medical records 
dated from 1970 to 1979 show that the veteran was seen on a 
number of occasions for physical maladies during the 
immediate post-service years, but there were no complaints, 
diagnosis or treatment of a back disability.

Private medical records from 1977, approximately 8 years 
after service, show complaints of back pain following a 
lifting injury at work.  Thereafter, the veteran experienced 
a series of work injuries for which he received significant 
medical care, mostly from private medical providers.  
Diagnoses included degenerative disc disease in the 
lumbosacral spinal area.  In VA and private medical records 
from 1996 to 2001, the veteran began relating his back pain 
to injuries sustained in service.  On VA examinations in 1999 
and 2001, the findings included chronic lumbar syndrome, 
chronic low back syndrome, herniated nucleus pulposes, 
arthritic changes, and degenerative disc disease.  However, 
no examiner related the veteran's current back pathology to 
the veteran's period of active duty.  The Court has held that 
bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence required to make the claim well grounded.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

In the present case, the evidence clearly reflects that the 
onset of back problems was several years after active duty 
and followed a series of work-related accidents.  Following 
in-service treatment for low back strain, the spine was 
normal on examinations at separation and by VA about one year 
following service.  The veteran filed a compensation claim 
shortly after service and made no mention of back problems 
and the VA treatment records reflect that the veteran was 
seen on numerous occasions in the years immediately following 
active duty and made no mention of recurring back problems.  
When the veteran initially sought treatment for back 
disability in 1977, he only mentioned a recent lifting injury 
at work.  He thereafter was treated for a series of work-
related back injuries and did not mention the history of the 
in-service back difficulties until after he was denied 
service connection for back disability in 1991.  When the 
overall evidence is reviewed, it is clear by a preponderance 
of that evidence that current back pathology is unrelated to 
service.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 
(1994).  Although the veteran has claimed that his low back 
disorder had its onset in service, the veteran is a lay 
person, and as a layperson, he does not have the expertise to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The record does not contain 
any medical opinion relating the veteran's low back disorder 
to service, and in fact the clear weight of the medical 
evidence suggests no such relationship.  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Here, a clear preponderance of the evidence is against a 
finding that the veteran's low back disability is related to 
service.  Accordingly, service connection is not warranted.  
38 C.F.R. § 3.303; Gilbert, supra.

B.  Respiratory disorders

Background

The veteran contends that he has been diagnosed with 
asbestosis.  The veteran maintains that while in service he 
repaired Armored Personnel Carriers that contained asbestos 
in the brake linings and other areas.  The veteran states 
that he did not have exposure to asbestos after service.  
Additionally, the veteran contends that he developed asthma, 
bronchitis, and sleep apnea as result of exposure to 
herbicides while serving in Vietnam.

The veteran's DD Form 214 indicates the veteran's active 
service included duty in Vietnam.  Service medical records 
show no findings or diagnoses of asbestosis during service.  
Service medical records reflect complaints of shortness of 
breath and a diagnosis of upper respiratory illness, but no 
chronic respiratory disease.  At his May 1969 separation 
examination, the evaluation of the respiratory system was 
normal.

At a July 1970 VA examination, there were no complaints or 
findings of a respiratory disorder.  An evaluation of the 
respiratory system revealed that the chest was clear to 
auscultation and percussion.  VA medical records from 1970 to 
1981 do not contain findings or diagnoses of asbestosis, 
asthma, bronchitis, or sleep apnea.  At a September 1981 VA 
Agent Orange examination, the veteran did not complain of 
breathing problems.  Evaluation of the chest revealed normal 
findings.

In a July 1995 VA Agent Orange examination, the veteran 
reported that he was in an area of Agent Orange spraying 
while in Vietnam and wore his gas mask during spraying.  The 
veteran did not report any breathing difficulties, but did 
note hypersombulance during the day.  On evaluation, the 
chest was negative and lungs were clear to auscultation and 
percussion.  The assessment included rule out obstructive 
sleep apnea.  The examiner opined that there was no current 
evidence of Agent Orange related illnesses.

Private medical records from Kaiser from June 1993 to April 
1998 including treatment records from Dr. M. Lindsay show 
diagnoses and treatment of asthma, bronchitis, and 
obstructive sleep apnea.  At the time of the May 1996 
pulmonary function test, the records stated that the veteran 
had adult onset asthma, which started approximately 3 years 
ago following a toxic chemical spill in Richmond, California.  
In a June 1996 notation, Dr. Lindsay noted that the veteran 
requested a letter stating a fire caused his asthma.  Dr. 
Lindsay stated that the veteran's pulmonary function tests 
were not consistent with obstructive lung disease but the 
veteran did clinically have asthma.  

VA medical records from February to July 1998 including 
treatment by Dr. Shedd reflect the veteran's report of Agent 
Orange exposure in Vietnam, allergies and asthma since 
chemical spill in California in 1993, and sleep apnea since 
1995.  These records show treatment and diagnoses of asthma.

At a March 1999 VA respiratory examination, the veteran 
reported shortness of breath since the early 1990's and 
diagnoses of bronchitis and bronchial asthma.  He also 
reported exposure to asbestos during service while working on 
brake linings.  The pulmonary function tests were within 
normal limits and chest x-ray was negative for pulmonary 
asbestosis.  The diagnoses included mild bronchial asthma 
fairly controlled with inhalers, history of asbestos 
exposure, chest X-ray negative for asbestosis.  An August 
1999 VA general medical examination report noted the 
veteran's reported history of sleep apnea since 1969 and 
asthma since 1993.  Lung auscultation revealed fairly clear 
breath sounds bilaterally without significant rales or 
rhonchi.  Chest x-rays were normal.  The diagnoses included 
sleep apnea stable on CPAP machine and chronic asthma and 
recurrent bronchitis, stable on inhalers.  

An August 1999 private medical report and September 1999 
medical assessment for Social Security Administration (SSA) 
purposes show diagnoses of bronchial asthma and sleep apnea.  
SSA documentation of record show that the veteran has been 
determined to be disabled for SSA purposes.

At an April 2001 VA examination, the diagnoses were history 
of bronchial asthma, stable on inhalers, and history of 
asbestos exposure with no radiological evidence of 
asbestosis.

In his statements and testimony at hearings, the veteran 
testified that he was told by Dr. Shedd, a VA physician, that 
his chest x-rays showed evidence of asbestosis.  
Additionally, he reported that he was sprayed with Agent 
Orange while serving in Vietnam.

Analysis

With regard to the claim for service connection for 
asbestosis due to exposure to asbestos during service, the 
regulations require the presence of the claimed condition and 
of evidence linking it to exposure to asbestos in service.  

Here, the Board notes that there is no evidence of a 
diagnosis of asbestosis of record, and private and VA 
examinations revealed normal chest x-rays with no 
radiological evidence of asbestosis.  Moreover, the record 
does not contain medical evidence of a current diagnosis of 
asbestosis.  The veteran claimed that a VA physician told him 
that he had asbestosis, but the Board notes that VA medical 
records from Dr. Shedd for the period from 1995 to 1998 were 
obtained and contain no findings of asbestosis.  Hearsay 
medical evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical etiology.  Thus, in absence of evidence demonstrating 
that the veteran has the requisite training to proffer 
medical opinions, his contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).   

Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West 1991).  In the absence of proof of a 
current disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there 
is no competent evidence of record of a diagnosis of 
asbestosis, the Board concludes that the veteran's claim for 
service connection for such is denied.  

With regard to the claim for service connection for 
respiratory disorders to include asthma, bronchitis, and 
sleep apnea due to exposure to herbicides during service, the 
regulations require evidence linking such disorders to 
service.  

Here, the Board notes that the veteran's service medical 
records show no findings or diagnosis of respiratory 
disorders to include asthma, bronchitis, or sleep apnea 

during service.  Asthma, bronchitis, and sleep apnea were 
first diagnosed in the mid 1990's, many years after any 
exposure to herbicide agents.  Moreover, no medical 
professional has provided competent medical evidence linking 
the veteran's respiratory disorders to include asthma, 
bronchitis, and sleep apnea to active service including 
exposure to Agent Orange.  Moreover, the evidence of record 
indicates that the veteran reported that his asthma developed 
following a toxic chemical spill/fire in California in 1993.  
Thus, his assertion that he developed respiratory disorders 
to include asthma, bronchitis, and sleep apnea as a result of 
his exposure to Agent Orange during service is not credible.  

With regard to the veteran's claim that a respiratory 
disorder is related to Agent Orange exposure, this is not a 
listed condition for which service connection based on 
herbicide exposure may be presumed.  Furthermore, the 
National Academy of Sciences, which reviewed numerous studies 
regarding a possible relationship between respiratory 
disorders and Agent Orange exposure, found no significant 
increase in respiratory disease that could be associated with 
herbicide exposure.  Accordingly, the Secretary concluded 
that a positive association does not exist.  See 66 Fed. Reg. 
59232-59243 (1999).  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for respiratory disorders to 
include asthma, bronchitis, and sleep apnea as a result of 
exposure to herbicides.  Since the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Evaluation of PTSD

The veteran contends that his PTSD is more severe than the 30 
percent rating that is currently in effect, and that a higher 
evaluation is warranted therefor.  

Background

Service connection for PTSD was granted by the RO by means of 
a May 1999 rating decision following review of the relevant 
evidence, which included the veteran's DD214 and awards, the 
veteran's service medical records, testimony of the veteran, 
private and VA medical records including an April 1999 VA 
examination.

At an April 1999 VA examination, the veteran appeared to be 
depressed and his affect was blunted. He complained of 
nightmares of the war.  He described situations in which 
several of his close friends were killed in Vietnam and 
sometimes cried during the explanations.  The examiner noted 
that the veteran had survivor guilt.  He stated that he felt 
anxious and depressed.  He reported that he spends a lot of 
time at his church and that his friends and social activities 
revolve around the church.  On evaluation he was dressed 
neatly and cleanly and was described as pleasant and 
cooperative.  It was noted that he had difficulty expressing 
his feeling about Vietnam.  He denied suicidal ideations and 
his judgment was good.  The impression was chronic PTSD.

VA medical records from September 1999 to October 2000 
indicate that the veteran was seen complaining of disturbed 
sleep with recurrent dreams related to Vietnam, survival 
guilt, flashbacks, irritability, increased state of arousal, 
and depression.  He denied hallucinations, delusions, and 
suicidal and homicidal ideations.  He reported no 
difficulties with his memory.  His speech was articulate and 
goal-directed and his cognition, memory, and judgment were 
intact.  The diagnosis was chronic PTSD.   His GAFs ranged 
from 45 to 50.   

A February 2001 VA mental health note revealed that the 
veteran reported problems with his marriage, feelings of 
paranoia, and concern about aggressiveness due to anger.  He 
reported that medication compliance helped calm him down.  On 
evaluation, his mood was depressed and irritable.  He denied 
suicidal or homicidal ideas.  The diagnosis was chronic 
moderate PTSD.  The GAF was 48.

At an April 2001 VA PTSD examination, the veteran reported 
work difficulties due to anger, but noted that he had retired 
due to back disability.  The examiner noted that the 
veteran's previous conflict with his wife seems to have been 
well resolved.  It was noted that he had a number of 
meaningful social relationships, to include his wife, nephew, 
granddaughter, railroad friend, and church members.  On 
evaluation, he was appropriately and cleanly groomed and 
presented himself well.  He was fully oriented with clear 
sensorium.  His speech was fluent without any psychomotor 
activity.  His mood appeared as no more than mildly depressed 
and it was noted that he frequently laughed even when 
reporting PTSD symptoms.  He reported having sad feelings, 
nightmares, intrusive thoughts, and flashbacks.  There were 
no suicidal or homicidal thoughts or feelings.  He reported 
feeling a sense of personal worth and hopefulness for the 
future.  He did not complain about memory problems and stated 
his concentration was okay.  Interpretations of proverbs 
showed a good capacity for abstract thinking.  His judgment 
and insight were good.  The diagnosis was chronic PTSD.  The 
GAF score was 65.  The examiner stated the score was based on 
some disturbing symptoms and anger problems but generally the 
veteran was functioning pretty well and had meaningful 
interpersonal relationships.

Following review of the above evidence, the RO, in an October 
2001 rating decision, increased the evaluation for PTSD to 30 
percent effective the date of the veteran's claim for PTSD.

Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluations, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Under the rating schedule, a 30 percent disability evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 61-70 is 
described as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Although the 
GAF score does not neatly fit into the rating criteria, the 
Board is under an obligation to review all the evidence of 
record.  The Board notes that the assignment of the GAF Score 
expresses the extent of impairment due to the manifestations 
identified.  The examiner is in the best position to assess 
the degree of the veteran's impairment.  This evidence may 
not be ignored.  The Court, in Carpenter v. Brown, 8 Vet. 
App. 240 (1995), recognized the importance of the GAF score 
and the interpretations of the score.  

When all the evidence is assembled the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

Upon review, the Board notes that the evidence of record 
shows the veteran's complaints of trouble sleeping, 
nightmares, anxiety, intrusive thoughts, flashbacks, and 
irritability and anger.  However, in medical records and 
examinations, the veteran was described as cleanly groomed 
and pleasant.  There were no difficulties with concentration, 
memory, or judgment and no delusions, hallucinations, or 
suicidal or homicidal ideations.  His GAFs from 1998 to 2001 
ranged from 45 to 50.  However, at the most recent VA 
examination in April 2001, the examiner noted that the 
veteran frequently laughed, had clear speech, was hopeful for 
the future, and had personal sense of worth.  The assessment 
was PTSD and his GAF score was 65.  

While there is some range in GAF scoring, the veteran's 
reported symptomatology does not meet the criteria required 
for a 50 percent evaluation for PTSD.  There were no findings 
of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material or forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  While there were findings of anger and 
irritability problems, the veteran himself reported these 
were helped with medication.  Thus, the criteria for a 50 
percent evaluation are not met.  In fact, a VA psychiatrist, 
in April 2001, determined that the most appropriate GAF was 
65.  This reflects no more than mild PTSD symptomatology.  

The veteran is competent to report that, in his view, a 
higher evaluation is warranted for his service-connected 
psychiatric symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, the Board attaches far more probate 
weight to the observations and opinions of professionals 
skilled in the evaluation of psychiatric/psychological 
disabilities when evaluating the evidence.  Therefore, the 
Board concludes that an evaluation in excess of 30 percent 
for the veteran's PTSD is not warranted.  In view of the 
foregoing, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim for an initial 
evaluation in excess of 30 percent for PTSD.  That claim, 
accordingly, fails.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).



ORDER

The veteran's claim for service connection for a low back 
disability is reopened.  Service connection for a low back 
disability is denied.  Service connection for asbestosis is 
denied.  Service connection for a respiratory disorder to 
include asthma, bronchitis, and sleep apnea is denied.  An 
initial evaluation in excess of 30 percent for PTSD is 
denied.   




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

